Stockton, J.
It is assigned for error by the appellant, that the court affixed as a condition to the judgment of $400, in favor of plaintiff, that execution therein be stayed, until plaintiff should reconvey to defendant the land he had conveyed to plaintiff, and that the court refused to set aside so much of the judgment and order as relates to the stay of execution and reconveyance. What the testimony before the court was, we do not know. But we have sufficient in the record to convince ns, that the District Court erred in refusing to grant the motion of plaintiff to correct the judgment as entered. The court finds that plaintiff is entitled to recover of defendant, the difference in value between the two tracts of land. And this difference it further ascertained to be four hundred dollars. Eor this amount plaintiff is entitled to j udgment, without stay of execution, and without any condition for re-conveyance of the tract of land conveyed to him.
This was not an action to recover back the purchase money. It was to recover damages for the fraud alleged to have been practiced on the plaintiff. Taking it that the plaintiff made out his case to the satisfaction of the court, which found the verdict in his favor, he was entitled to recover as damages the difference in value between the land the defendant induced him to believe he' was buying, and the land that was conveyed to him. The measure of his damages was the difference between the two, found by the *586court to be four hundred dollars, and for this 'he is entitled to judgment. The judgment of the District Court denying the motion of plaintiff to vacate the order for stay of execution, and for the reconveyance of the land to defendant, is reversed, and the cause is remanded, with instructions to the District Court to enter judgment for the plaintiff on the finding of the court in his favor, for the sum of four -hundred dollars.
Judgment reversed.